          Case 1:21-cv-00143-WJ-KRS Document 4 Filed 04/15/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

AGUSTIN LEON MORETA; SILVIA
SAENZ MONTENEGRO; and A.J.L.S.,

                 Plaintiffs,

         v.                                                  No. 1:21-cv-143 WJ-KRS

ALEJANDRO        MAYORKAS,        U.S.
Secretary of Homeland Security; TRACY
RENAUD, Acting Director of U.S.
Citizenship and Immigration Services;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, an agency
of the United States; MERRICK B.
GARLAND, U.S. Attorney General 1 ;
CHRISTOPHER WRAY, Director of
Federal Bureau of Investigations;
FEDERAL           BUREAU           OF
INVESTIGATIONS; in their official
capacity,

                 Defendants.

              ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
              EXTENSION OF TIME TO ANSWER PLAINTIFFS’ COMPLAINT

         This matter comes before the Court on Defendants’ Unopposed Motion for Extension of

Time to Answer Plaintiffs’ Complaint (Doc. 3). Defendants request an additional 60 days to

answer.

         The Court has reviewed the Motion and finds that it should be granted.

         IT IS HEREBY ORDERED that the deadline for Defendants to file an Answer or respond

to Plaintiffs’ Complaint is extended from April 26, 2021 to Friday, June 25, 2021.




                                              THE HONORABLE KEVIN R. SWEAZEA
                                              United States Magistrate Judge


1
    Merrick B. Garland is substituted for Monty Wilkinson pursuant to Fed. R. Civ. P. 25(d).
       Case 1:21-cv-00143-WJ-KRS Document 4 Filed 04/15/21 Page 2 of 2




Submitted by:

/s/ Christine H. Lyman 4/15/2021
Christine H. Lyman
Assistant United States Attorney
Counsel for Defendants


Approved by:

/s/ Heather Kryzak approved electronically 4/14/21
Heather Kryzak
Counsel for Plaintiffs




                                              2
